                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

      ROBERT LEE DRAGULA,
      individually and on behalf of similarly
      situated persons,

                            Plaintiff,                   Case No. ________

              v.                                         Jury Demanded

      MOUNTAIN VALLEY PIZZA INC.,
      d/b/a Domino’s, and GEORGE MACK
      PATTERSON,

                           Defendants.

                                         COMPLAINT

       Plaintiff Robert Lee Dragula (“Plaintiff”), individually and on behalf of all other similarly

situated delivery drivers, brings this Complaint against Defendants Mountain Valley Pizza Inc.,

and George Mack Patterson, and alleges as follows:

       1.      Defendants operate numerous Domino’s franchise stores. Defendants employ

delivery drivers who use their own automobiles to deliver pizza and other food items to their

customers. However, instead of reimbursing delivery drivers for the reasonably approximate costs

of the business use of their vehicles, Defendants use a flawed method to determine reimbursement

rates that provides such an unreasonably low rate beneath any reasonable approximation of the

expenses they incur that the drivers’ unreimbursed expenses cause their wages to fall below the

federal minimum wage during some or all workweeks.

       2.      Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq. and class action under and under the North Carolina Wage

and Hour Act (“NCWHA”), N.C. Gen. Stat. §§ 95-25.1, et seq., to recover unpaid minimum wages




            Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 1 of 15
and overtime hours owed to himself and similarly situated delivery drivers employed by

Defendants at its Domino’s stores.

                                      Jurisdiction and Venue

        3.      The FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

        4.      Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides in

this District, Defendants employed Plaintiff in this District, Defendants operates Domino’s

franchise stores in this District, and a substantial part of the events giving rise to the claim herein

occurred in this District.

                                               Parties

        5.      Defendant, Mountain Valley Pizza Inc. is a North Carolina corporation maintaining

its principal place of business in this District and may be served via its registered agent, H. Heath

Alexander, who may be served at 9107 F Tryon Street, Charlotte, NC 28273, or wherever he may

be found.

        6.      Defendant, George Mack Patterson is individually liable because, during the

relevant times, he was an owner of substantial interests in defendant, served as officer of the entity,

and held managerial responsibilities and substantial control over terms and conditions of drivers’

work as they held the power to hire and fire, supervised and controlled work schedules and/or

conditions of employment, determined rates and methods of pay and/or expense reimbursements,

and maintained employment records and/or held control over employment records. Defendant may

be served at 9107 F Tryon Street, Charlotte, NC 28231, or wherever he may be found.




             Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 2 of 15
         7.       Plaintiff has been employed by Defendants since approximately October 2014 as a

delivery driver at Defendants’ Domino’s store located within this District. Plaintiff’s consent to

pursue this claim under the FLSA is attached to this Original Complaint as “Exhibit 1.”

                                          General Allegations

                                          Defendants’ Business

         8.       Defendants own and operate numerous Domino’s franchise stores including stores

within this District and this Division.

         9.       George Mack Patterson is an owner, officer and director of corporate Defendant

Mountain Valley Pizza Inc.

         10. In this capacity, Mr. Patterson put the pay scheme at issue in place, has overseen and

enforced Defendants’ pay practices, and is, therefore, individually liable for the violations at

issue.

         11.      Defendants’ Domino’s stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                       Defendants’ Flawed Automobile Reimbursement Policy

         12.      Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizza and other food items.

         13.      Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair

and maintenance services, insurance, depreciation, and other expenses (“automobile expenses”)

while delivering pizza and other food items for the primary benefit of Defendants.

         14.      Defendants’ delivery driver reimbursement policy reimburses drivers on a per mile

basis at $0.22 per mile, but the per mile reimbursement equates to below the IRS business mileage




               Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 3 of 15
reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendants’ delivery drivers.

       15.      The result of Defendants’ delivery driver reimbursement policy is a reimbursement

of much less than a reasonable approximation of its drivers’ automobile expenses.

       16.      During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.535 and $.575 per mile. Likewise, reputable companies that

study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including the AAA, have determined that the average cost of owning and operating a vehicle

ranged between $.571 and $.608 per mile during the same period for drivers who drive 15,000

miles per year. These figures represent a reasonable approximation of the average cost of owning

and operating a vehicle for use in delivering pizzas.

       17.      However, the driving conditions associated with the pizza delivery business cause

even more frequent maintenance costs, higher costs due to repairs associated with driving, and

more rapid depreciation from driving as much as, and in the manner of, a delivery driver.

Defendants’ delivery drivers further experience lower gas mileage and higher repair costs than the

average driver used to determine the average cost of owning and operating a vehicle described

above due to the nature of the delivery business, including frequent starting and stopping of the

engine, frequent braking, short routes as opposed to highway driving, and driving under time

pressures.

       18.      Defendants’ reimbursement policy does not reimburse delivery drivers for even

their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their

vehicle, and thus Defendants uniformly fail to reimburse its delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendants’ benefit.




             Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 4 of 15
       19.      Defendants’ systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendants such that the hourly wages it pays to Plaintiff and

Defendants’ other delivery drivers are not paid free and clear of all outstanding obligations to

Defendants.

       20.      Defendants fail to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that its drivers’ net wages are diminished beneath the federal minimum

wage requirements.

       21.      In sum, Defendants’ reimbursement policy and methodology fail to reflect the

realities of delivery drivers’ automobile expenses.

                   Defendants’ Failure to Reasonably Reimburse Automobile
                         Expenses Causes Minimum Wage Violations

       22.      Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendants’ reimbursement formula has resulted in an unreasonable underestimation

of delivery drivers’ automobile expenses throughout the recovery period, causing systematic

violations of the federal minimum wage.

       23.      Plaintiff has been paid as low as $3.75 per hour during his employment with

Defendants, including a tip credit applicable to the time he performed deliveries.

       24.      The federal minimum wage has been $7.25 per hour since July 24, 2009.

       25.      During the time Plaintiff worked for Defendants as a delivery driver, he was

reimbursed just $.22 per mile and on average drove 10 miles per delivery.

       26.      During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.58 and $.535 per mile, which reasonably approximated the automobile

expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

Rates. Using the lowest IRS rate per mile driven ($.535 per mile) in effect during that period as a




             Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 5 of 15
reasonable approximation of Plaintiff’s automobile expenses, every mile driven on the job

decreased his net wages by at least $.315 ($.535 - $.22) per mile.

       27.      During his employment by Defendants, Plaintiff regularly made 3 or more

deliveries per hour. Thus using even a conservative under-estimate of Plaintiff’s actual expenses

and damages, every hour on the job decreased Plaintiff’s net wages by at least $9.45 ($.315 x 3

deliveries x 10 miles per delivery).

       28.      All of Defendants’ delivery drivers had similar experiences to those of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements; incurred

similar automobile expenses; completed deliveries of similar distances and at similar frequencies;

and were paid at or near the federal minimum wage before deducting unreimbursed business

expenses.

       29.      Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to

cause minimum wage violations.

       30.      While the amount of Defendants’ actual reimbursements per delivery may vary

over time, Defendants are relying on the same flawed policy and methodology with respect to all

delivery drivers at all of their other Domino’s stores. Thus, although reimbursement amounts may

differ somewhat by time or region, the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

   31. Defendants’ low reimbursement rates were a frequent complaint of Defendants’ delivery

drivers, which resulted in discussions with management, yet Defendants continued to reimburse at

a rate much less than any reasonable approximation of delivery drivers’ automobile expenses. In




             Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 6 of 15
fact, there were times that Defendants would not pay Plaintiff and other Drivers anything for

mileage or would deduct pay from their mileage amounts.

       32.      The net effect of Defendants’ flawed reimbursement policy is that Defendants have

willfully failed to pay the federal minimum wage to their delivery drivers. Defendants thereby

enjoys ill-gained profits at the expense of its employees.

                                 Class and Collective Action Allegations

       33.      Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).

       34.      The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       35.      Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging Defendants’ practice of failing to pay employees federal

minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendants’ records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

       36.      Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

                a.     They have worked as delivery drivers for Defendants delivering pizza and

                other food items to Defendants’ customers;

                b.     They have delivered pizza and food items using automobiles not owned or

                maintained by Defendants;

                c.     Defendants required them to maintain these automobiles in a safe, legally-

                operable, and insured condition;




             Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 7 of 15
                 d.     They incurred costs for automobile expenses while delivering pizzas and

                 food items for the primary benefit of Defendants;

                 e.     They were subject to similar driving conditions, automobile expenses,

                 delivery distances, and delivery frequencies;

                 f.     They were subject to the same pay policies and practices of Defendants;

                 g.     They were subject to the same delivery driver reimbursement policy that

                 under-estimates automobile expenses per mile, and thereby systematically deprived

                 of reasonably approximate reimbursements, resulting in wages below the federal

                 minimum wage in some or all workweeks;

                 h.     They were reimbursed similar set amounts of automobile expenses per

                 delivery; and,

                 i.     They were paid at or near the federal minimum wage before deducting

                 unreimbursed business expenses.

       37.       Plaintiff brings Count II as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and as the Class Representatives of the following persons (the “Class”):

       All current and former delivery drivers employed by Defendants since the date two
       years preceding the filing of this Complaint.

       38.       The state law claims, if certified for class-wide treatment, are brought on behalf of

all similarly situated persons who do not opt-out of the Class.

       39.       The Class satisfies the numerosity standard as it consists of hundreds of persons

who are geographically dispersed and, therefore, joinder of all Class members in a single action is

impracticable.




             Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 8 of 15
       40.      Questions of fact and law common to the Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Class arising

from Defendants’ actions include, without limitation:

       a. Whether Defendants failed to pay Class members the minimum wage required by

       North Carolina law,

       b. Whether Defendants failed to reasonably reimburse Class members for using their own

       vehicles to deliver Defendants’ pizzas and other food items,

       c. Whether Defendants’ formula and / or methodology used to calculate the payment of

       reimbursement for vehicle expenses resulted in unreasonable under-reimbursement of the

       Class members,

       d. Whether Defendants failed to keep accurate records of deductions from Class

       members’ wages in violation of Federal and North Carolina law, and

       e. Whether Defendants failed to reimburse Plaintiff and the Putative Plaintiffs for “other

       amounts promised” pursuant to its company handbook, and thus required by North

       Carolina Law.

       41.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

       42.      Plaintiff’s claim is typical of those of the Class in that:

       a. Plaintiff and the Class have worked as delivery drivers for Defendants delivering pizza

       and other food items to Defendants’ customers;




             Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 9 of 15
         b. Plaintiff and the Class delivered pizza and food items using automobiles not owned or

         maintained by Defendants;

         c. Defendants required Plaintiff and the Class to maintain these automobiles in a safe,

         legally-operable, and insured condition;

         d. Plaintiff and the Class incurred costs for automobile expenses while delivering pizzas

         and food items for the primary benefit of Defendants;

         e. Plaintiff and the Class were subject to similar driving conditions, automobile expenses,

         delivery distances, and delivery frequencies;

         f. Plaintiff and the Class were subject to the same pay policies and practices of

         Defendants;

         g. Plaintiff and the Class were subject to the same delivery driver reimbursement policy

         that underestimates automobile expenses per mile, and thereby systematically deprived of

         reasonably approximate reimbursements, resulting in wages below the federal minimum

         wage in some or all workweeks;

         h. Plaintiff and the Class were reimbursed similar set amounts of automobile expenses

         per delivery; and

         i. Plaintiff and the Class were paid at or near the Federal minimum wage before

         deducting unreimbursed business expenses.

         43.    A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendants has acted or refused to act on grounds generally applicable to the

Class.

         44.    Plaintiff is an adequate representative of the Class because he is a member of the

Class and his interests do not conflict with the interest of the members of the Class he seeks to




           Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 10 of 15
represent. The interests of the members of the Class will be fairly and adequately protected by

Plaintiff and the undersigned counsel, who have extensive experience prosecuting complex wage

and hour, employment, and class action litigation.

       45.     Maintenance of this action as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Class have little interest

in individually controlling the prosecution of separate class actions, no other litigation is pending

over the same controversy, it is desirable to concentrate the litigation in this Court due to the

relatively small recoveries per member of the Class, and there are no material difficulties

impairing the management of a class action.

       46.     It would be impracticable and undesirable for each member of the Class who

suffered harm to bring a separate action. In addition, the maintenance of separate actions would

place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single class action can determine, with judicial economy, the rights of all

Class members.

                 Count I: Violation of the Fair Labor Standards Act of 1938

       47.     Plaintiff reasserts and re-alleges the allegations set forth above.

       48.     The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

       49.     Defendants are subject to the FLSA’s minimum wage requirements because it is an

enterprise engaged in interstate commerce, and its employees are engaged in commerce.




          Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 11 of 15
        50.    At all relevant times herein, Plaintiff and all other similarly situated delivery drivers

have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§

201, et seq.

        51.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated delivery drivers.

        52.    Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

        53.    As alleged herein, Defendants have reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees’ wages beneath the federal minimum wage.

        54.    Defendants knew or should have known that their pay and reimbursement policies,

practices and methodology result in failure to compensate delivery drivers at the federal minimum

wage.

        55.    Defendants, pursuant to their policy and practice, violated the FLSA by refusing

and failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

        56.    Plaintiff and all similarly situated delivery drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in violation of the

FLSA, has been applied, and continues to be applied, to all delivery driver employees in

Defendants’ stores.

        57.    Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses within three years from the date each Plaintiff joins this case, plus periods of equitable




          Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 12 of 15
tolling, because Defendants acted willfully and knew, or showed reckless disregard for, whether

its conduct was unlawful.

       58.     Defendants have acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

the Court find Defendants is not liable for liquidated damages, Plaintiff and all similarly situated

employees are entitled to an award of prejudgment interest at the applicable legal rate.

       59.     As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendants from

Plaintiff and all similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C.

§ 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment interest, reasonable attorneys’ fees, and costs of this action.

               Count II: Violation of the North Carolina Wage and Hour Act

       60.     Plaintiff reasserts and re-alleges the allegations set forth above.

       61.     Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.6, Defendant was required to pay

Plaintiff and the Putative Plaintiffs all wages, when due, for all hours of work at hourly rates which

exceeded the minimum wage rate under the FLSA on their regular pay date.

       62.     Defendant was required to provide employees with advanced notice for wage

deductions permissible by and in compliance with the NCWHA.

       63.     Defendant failed to pay Plaintiff and the Putative Plaintiffs reimbursements for

travel expenses “as other amounts promised” under the NCWHA and thus failed to comply with

this statute and its accompanying administrative code.




          Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 13 of 15
         64.     The foregoing conduct, as alleged, constitutes willful violations of the NCWHA,

N.C. Gen. State. §§ 95-25.6, 95-25.7, 95-25.8, and 95-25.13.

         65.     As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses

and lost compensation as a proximate result of Defendant’s violations. Accordingly, Plaintiff on

behalf of himself and the Putative Plaintiffs, seek damages in the amount of their unpaid earned

compensation, liquidated damages, plus interest at the legal rate set forth in N.C. Gen. Stat. § 24-

1 from the date each amount came due as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a)

and (al).

         66.     Plaintiff, on behalf of himself and the Putative Plaintiffs, seek recovery of his

attorneys’ fees as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(d).

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this Honorable

Court:

         1.      Issue an Order certifying this action as a collective action under the FLSA and

designate the above Plaintiff as representative of all those similarly situated under the FLSA

collective action;

         2.      Issue an Order certifying this action as a class action under the NCWHA and

designate the Plaintiff as representative on behalf of all those similarly situated of the NCWHA

class;

         3.      Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and

liquidated damages equal in amount to the unpaid compensation found due to Plaintiff and the

class as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(al) and pursuant to the FLSA, U.S.C.

§ 216(b);




              Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 14 of 15
       4.       Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the

statutory rate as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a) and pursuant to the

FLSA, U.S.C. § 216(b);

       5.       Award Plaintiff and the Putative Plaintiffs attorneys’ fees, costs, and disbursements

as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(d) and pursuant to the FLSA, 29 U.S.C.

§ 216(b); and

       6.       Award Plaintiff and the Putative Plaintiffs further legal and equitable relief as this

Court deems necessary, just, and proper.

                                      Demand for Jury Trial

   Plaintiff hereby requests a trial by jury of all issues triable by jury.

                                                       Respectfully submitted,

                                                       /s/ Jake Modla
                                                       Jake Modla (Bar No: 17534)
                                                       The Law Offices of Jason E. Taylor P.C.
                                                       115 Elk Ave
                                                       Rock Hill, SC 29730
                                                       Telephone: 803-328-0898
                                                       jmodla@jasonetaylor.com

                                                       *Meredith Black-Mathews
                                                       Texas Bar No. 24055180
                                                       400 N. St. Paul St. #700
                                                       Dallas, Texas 75201
                                                       (214) 210-2100 phone
                                                       mmathews@foresterhaynie.com
                                                       *pro hac vice application forthcoming

                                                       ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document will be served on
Defendants with Plaintiff’s Original Complaint and Summons.
                                                       /s/ Jake Modla_________________




            Case 5:21-cv-00233-FL Document 1 Filed 05/25/21 Page 15 of 15
